The opinion of the court was delivered, May 15th 1866, by
Woodward, C. J.
We are of opinion that the redemption was effectual. It was made within two years after the tax sale was made, by one whose interest entitled him to redeem, and he paid all the redemption-money which the treasurer demanded.
When an owner of unseated lands presents himself at the treasurer’s office and offers to pay taxes or redeem lands from tax sales, the treasurer, as a public officer, has duties to perform, the neglect of which cannot fairly be charged against him who is doing for himself all that the law enjoined: Baird v. Cahoon, 5 W. & S. 540. If the taxes which Mott had paid for the years 1854 and 1855 ought to have been charged to Cross as part of the redemption-money, it was the treasurer’s fault that they were not. They appeared upon the treasurer’s books, and he had what Cross had not — notice that they had been paid. It was his duty, therefore, to demand them, and Cross is not to be damaged by his neglect: Bubb v. Tompkins, 11 Wright 359.
But we have great doubts whether these taxes were demandable under the Act of 8th May 1855, Purd. 997. There is nothing in the terms of the act to compel a construction which would give it retroactive effect, and we always construe statutes as prospective and not retrospective, unless constrained to the contrary course by the rigour of the phraseology. These taxes were assessed and paid before the enactment. When they were paid the law did not require them to be added to the redemption-money, and though the redemption-money was paid more than a year after the enactment, it is by no means clear that it was the treasurer’s duty to add them then. But if it was, his official neglect cannot invalidate Cross’s act, however it may ground a liability of the treasurer to Mott. And a valid redemption defeated the plaintiff’s title altogether, so that, quite irrespective of all the other questions upon the record, he ought not to have been permitted to recover.
The judgment is reversed, and a venire facias de novo awarded.